Citation Nr: 1600609	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  04-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to February 8, 2012 and in excess of 30 percent thereafter for radiculopathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent prior to June 21, 2010 and in excess of 20 percent thereafter for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to August 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2005, the Veteran testified at a Travel Board hearing at the RO in Roanoke, Virginia before the undersigned Veterans Law Judge.

In February 2006 (misdated as February 2005 on the front page), March 2009, and November 2010, these issues were remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.  Other issues have been otherwise considered.  The issue of a total rating based on individual unemployability is not before the Board as will be set forth below in greater detail.

This appeal was processed using Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to February 8, 2012, the service-connected radiculopathy of the left lower extremity was not manifested by moderately severe or severe incomplete paralysis or complete paralysis of the sciatic nerve.

2.  As of February 8, 2012, the service-connected radiculopathy of the left lower extremity was manifested by moderately severe incomplete paralysis of the sciatic nerve.  Severe incomplete paralysis has not been shown.

3.  Prior to June 21, 2010, service-connected degenerative disc disease of the lumbosacral spine was not manifested by moderate or severe limitation of lumbar spine motion under Diagnostic Code 5292 nor forward flexion less than 60 degrees; combined range of motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or ankylosis under Diagnostic Code 5237.

4.  As of June 21, 2010, service-connected degenerative disc disease of the lumbosacral spine has not been manifested by forward flexion to 30 degrees or less or ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an initial rating in excess of 20 percent prior to February 8, 2012 for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.124a, Diagnostic Code 8520 (2015).

2.  The schedular criteria for a rating of 40 percent, but no higher, have been met effective February 8, 2012, for radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.27, 4.124a, Diagnostic Code 8520 (2015).

3.  The schedular criteria for entitlement to a rating in excess of 10 percent prior to June 21, 2010 and in excess of 20 percent thereafter for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015); 38 C.F.R. § 4.71a, Diagnostic Code 5293-5292 (prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned for radiculopathy of the left lower extremity, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

With regard to the issue of entitlement to a rating in excess of 10 percent prior to June 21, 2010 and in excess of 20 percent thereafter for degenerative disc disease of the lumbosacral spine, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, which part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examinations.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities on appeal since he was last examined in June 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  

With regard to the March 2005 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his current complaints regarding his radiculopathy of the left lower extremity and degenerative disc disease of the lumbosacral spine.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There was substantial compliance with the February 2005, March 2009, and November 2010 remand directives.  Additionally, the Veteran was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected radiculopathy of the left lower extremity in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected degenerative disc disease of the lumbosacral spine in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Radiculopathy of the Left Lower Extremity

In the October 2003 rating decision on appeal, VA granted service connection for radiculopathy of the left lower extremity as secondary to the service-connected degenerative disc disease of the lumbosacral spine.  A 20 percent evaluation was assigned under Diagnostic Code 8599-8520.  See 38 C.F.R. § 4.124a.  Following the November 2010 Board remand, in an August 2012 rating decision, VA assigned a staged rating of 30 percent, effective from February 8, 2012 under Diagnostic Code 8599-8526.  As will be set out below, use of Code 8526 was improper given the evidence and the sciatic nerve Code, 8520, remains the appropriate code and will result in a higher rating discussed below.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the peripheral nerves, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  Thus, in this case, Diagnostic Code 8599 denotes an unlisted condition of disease of the peripheral nerves, and the AOJ determined that the rating criteria most analogous to the Veteran's service-connected radiculopathy of the left lower extremity is encompassed under Diagnostic Codes 8520 and 8526 for the respective appeal periods.  Code 8520 is the proper Code to use.

During the appeal period from September 23, 2002 to February 7, 2012, a rating in excess of 20 percent is not available under Diagnostic Code 8520.  Under Diagnostic Code 8520 for the sciatic nerve, a higher rating of 40 percent is warranted for moderately severe incomplete paralysis of the sciatic nerve; 60 percent is warranted for severe incomplete paralysis with marked muscular atrophy; and 80 percent, the maximum available, is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

For VA purposes, the term "incomplete paralysis," with diseases of the peripheral nerves and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

At the August 2003 VA general medical examination, clinical findings revealed no peripheral edema; peripheral pulses were equal, regular, and strong with no tenderness or thickening of vessels; 1+ (hypoactive) left reflex at the knee; and decreased sensation to light touch, pain, and vibration on the left lower leg anterior, posterior, medial, and lateral into the foot.

In a September 2004 statement, the Veteran reported since the August 2003 VA examination, he has almost no control or feeling of 4 toes of his left foot and more numbness to the point he has to think about walking.  In the September 2004 VA Form 9, he also reported the neurological aspects of his low back problems have progressively gotten worse and more appropriate of a moderately severe, rather than severe, rating.  

At the March 2005 Board hearing, the Veteran reported having left leg numbness on the exterior perimeters, but can still wiggle his toes.  During attacks, the pain is excruciating to the point he has to crawl, and such attacks occur approximately every few months since 2001.

Pursuant to the March 2009 and November 2010 Board remand directives, the Veteran was afforded additional VA examinations.  At the June 2010 VA spine examination, the Veteran reported no history of leg or foot weakness.  Clinical findings from sensory examination of the left lower extremity revealed decreased pain or pinprick and decreased light touch along the medial foot and great toe, no vibration or dysesthesias, and normal position sense.  At the September 2011 VA examination for peripheral neuropathy, the Veteran reported subjective symptoms of shooting pain radiating to legs and objective findings of decrease sensation to the feet were noted.

Additional evidence during this appeal period includes a January 2012 statement from the Veteran's son who noted his observations of the Veteran's left leg pain and difficulty completing daily activities while living together since June 2011.  Private treatment records from Dr. Oppleman, Dr. Hogan, Dr. Parent, and Dr. Rank, dated from October 2002 to February 2011, document ongoing complaints of left leg pain.  Specifically, Dr. Hogan noted October 2010 diagnostic testing revealed normal nerve conductions and electromyography (EMG) of the left leg and January 2011 and February 2011 clinical findings showed absent left ankle jerk reflex, sensory loss over the posterior left leg, and Veteran still able to walk on heels and toes without difficulty.  Moreover, VA treatment records dated from August 2002 to March 2010 document a complaint of numbness with feeling in the toes and clinical findings of decreased deep tendon reflexes bilaterally and decreased sensation in March 2010.  These findings are commensurate with moderate incomplete paralysis.

As neither moderately severe or severe incomplete paralysis nor complete paralysis of the sciatic nerve was shown at any time from September 23, 2002 to February 7, 2012, a rating in excess of 20 percent is denied for this appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

During the appeal period since February 8, 2012, a rating of 40 percent, but no more, is warranted for the left lower extremity pathology.  It is noted that based on an examination of this date, the RO found that the examiner described impairment of the sciatic nerve and the anterior crural nerve.  A careful reading of that examination notes that the examiner found the left anterior crural nerve to be normal, but then, apparently in error, marked that there was severe incomplete paralysis.  There are no findings recorded that show any impairment of this nerve.  Alternatively, the examiner noted that there was incomplete paralysis of the sciatic nerve, which was classified at that time as moderately severe.  This is the Code that should have been utilized in assigning the higher rating as of this date.  A 40 percent rating is warranted as of that date.  A higher rating is not warranted, however, as findings approximating severe incomplete paralysis have not been shown.

At the February 8, 2012, November 2012, and June 2015 VA examinations for back conditions, clinical findings revealed no muscle atrophy.  

At the November 2012 VA examination for peripheral nerves conditions, clinical findings revealed no muscle atrophy and the examiner did not mark any findings suggesting a basis for an increased rating.  

Additional evidence during this appeal period includes private treatment records from Dr. Oppleman and Dr. Rank, dated from March 2012 to April 2015, and VA treatment records dated from March 2012 to March 2015 which do not document any worsening of the left lower extremity to the degree of severe incomplete paralysis. 


Degenerative Disc Disease of the Lumbosacral Spine

In an October 1967 rating decision, VA granted service connection for lumbosacral strain because the Veteran complained of intermittent back pain for approximately six months while in service and a VA examination within a month of separation from service revealed the Veteran had intermittent trouble with his back.  A 10 percent evaluation was assigned under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a (1964).  On June 10, 2003, the Veteran requested a higher rating for this service-connected disability.  In the October 2003 rating decision on appeal, VA recharacterized the claim as degenerative disc disease of the lumbosacral spine and continued the 10 percent evaluation under Diagnostic Code 5293-5292.  See 38 C.F.R. § 4.71a (prior to September 26, 2003).  Following the March 2009 Board remand, in an August 2010 rating decision, VA assigned a staged rating of 20 percent for degenerative disc disease of the lumbosacral spine, effective from June 21, 2010 under Diagnostic Code 5293-5237.  See 38 C.F.R. § 4.71a.

The Board notes that the regulations for intervertebral disc syndrome were changed, effective September 23, 2002 and the regulations for diseases and injuries of the spine were changed, effective September 26, 2003; thus reflecting a change in the assigned diagnostic codes for the lumbar spine disability.  See 38 C.F.R. § 4.71a.  In this case, the Veteran filed the current increased rating claim for the service-connected degenerative disc disease of the lumbosacral spine in June 2003.  As such, the Board will discuss below whether (1) a rating in excess of 10 percent is warranted during the appeal period from June 10, 2003 to June 20, 2010 under Diagnostic Code 5292 (prior to September 26, 2003) and under Diagnostic Code 5237; and (2) a rating in excess of 20 percent is warranted during the appeal period as of June 21, 2010 under Diagnostic Code 5237.

Under Diagnostic Code 5292 (prior to September 26, 2003), a higher rating of 20 percent is warranted for moderate limitation of lumbar spine motion.  A higher rating of 40 percent, the maximum available, is warranted for severe limitation of lumbar spine motion.

Under Diagnostic Code 5237, a higher rating of 20 percent is warranted for forward flexion greater than 30 degrees but less than 60 degrees; combined range of motion less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher rating of 40 percent is warranted for forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A higher rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A higher rating of 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.

The Board notes that the Veteran's degenerative disc syndrome is currently properly compensated, so a higher rating under Diagnostic Codes 5293 (prior to September 26, 2003) or Diagnostic Code 5243 is not applicable in this case.

During the appeal period from June 10, 2003 to June 20, 2010, a rating in excess of 10 percent is not available under Diagnostic Code 5292 (prior to September 26, 2003) or under Diagnostic Code 5237.  

At the August 2003 VA general medical examination, the Veteran demonstrated forward flexion to 70 degrees and combined range of motion to 205 degrees.  The examiner also noted the Veteran's posture, gait, and musculature were normal.

Additional evidence during this appeal period includes private treatment records from Dr. Tatom and Dr. Rank, dated from June 2003 to May 2010, VA treatment records dated from August 2002 to March 2010, and statements from the Veteran, to include in the September 2004 VA Form 9 and at the March 2005 Board hearing which do not document any range of motion findings or manifestations consistent with abnormal gait, abnormal spinal contour, or ankylosis.  

As moderate or severe limitation of lumbar spine motion; forward flexion less than 60 degrees; combined range of motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or ankylosis was not shown at any time from June 10, 2003 to June 20, 2010, a rating in excess of 10 percent is denied for this appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (prior to September 26, 2003), Diagnostic Code 5237.  

During the appeal period since June 21, 2010, a rating in excess of 20 percent is not available under Diagnostic Code 5237.  

At the June 2010 VA spine examination, the Veteran demonstrated forward flexion to 55 degrees.  At the February 2012 VA examination for back conditions, the Veteran demonstrated forward flexion to 60 degrees.  At the November 2012 VA examination for back conditions, the Veteran demonstrated forward flexion to 85 degrees.  Most recently at the June 2015 VA examination for back conditions, the Veteran demonstrated forward flexion to 45 degrees and the examiner marked there is no ankylosis.

Additional evidence during this appeal period includes private treatment records from Dr. Reed, Dr. Markham, Dr. Tatom, Dr. Rank, and Bon Secours of Virginia, dated from June 22, 2010 to February 2015, VA treatment records dated from October 2014 to March 2015, statements from the Veteran, and the January 2012 statement from the Veteran's son.  Such evidence does not provide any range of motion findings measured in degrees or manifestations consistent with ankylosis.

As neither forward flexion to 30 degrees or less nor ankylosis has been shown at any time since June 21, 2010, a rating in excess of 20 percent is denied for this appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board acknowledges the evidence of record includes clinical findings of the Veteran's difficulty straightening back up after range of motion testing at the August 2003 VA general medical examination.  The November 2012 VA spine examination notes excess fatigability and pain on movement after repetitive-use testing.  Most recently, the June 2015 VA examination for back conditions notes pain and lack of endurance are factors that cause functional loss of the thoracolumbar spine, as additional factors contributing to the spine include disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran also reported his spine symptomatology, to include pain on movement of the spine at the March 2005 Board hearing and during private and VA treatment sessions. 

The evidence of record shows that the functional equivalent of moderate or severe limitation of lumbar spine motion; forward flexion less than 60 degrees; combined range of motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or ankylosis was never shown during the appeal period from June 10, 2003 to June 20, 2010, even when considering the August 2003 VA examination findings.  The evidence also shows that the functional equivalent of forward flexion to 30 degrees or less or ankylosis has not been shown during the appeal period since June 21, 2010, even when considering the June 2010, February 2012, November 2012 and June 2015 VA examination findings.  The Veteran's service-connected degenerative disc disease of the lumbosacral spine disability picture, when viewed in conjunction with the medical evidence, preponderates against a finding of weakened movement, excess fatigability, or incoordination to the degree that would warrant evaluations in excess of 10 percent and 20 percent during the respective appeal periods. 

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology related to his service-connected disabilities on appeal at VA and private treatment sessions and VA examinations, and in written statements, as well as his son's observations as noted in the January 2012 statement.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that the most probative evidence concerning the nature of his radiculopathy of the left lower extremity and degenerative disc disease of the lumbosacral spine is provided by the August 2003, June 2010, September 2011, February 2012, November 2012, and June 2015 VA examination reports because the examiners were using their professional expertise to offer the medical findings presented, and the Veteran and his son lack that degree of specialized knowledge and training.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  Pursuant to the November 2010 Board remand directive, an August 2015 extra-schedular opinion from the Director, Compensation Service was obtained for these service-connected disabilities on appeal.  After a noted review of the claims file, the following opinion was provided:

The evidentary record fails to show an exceptional disability pattern for the service-connected lumbosacral spine disability and left lower extremity radiculopathy that renders application of the regular rating criteria as impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The manifestations of limited range of motion, spasms, and pain of the lumbar spine, and neurological deficits - sensory loss and absent reflexes - of the left lower extremity radiculopathy have been appropriately considered and evaluated under the regular rating criteria applicable to these service-connected disabilities.

The Board has considered the possibility of additional staged ratings, and finds that the currently assigned evaluations for the specified periods on appeal are in effect for the service-connected radiculopathy of the left lower extremity and degenerative disc disease of the lumbosacral spine.  Accordingly, additional staged ratings are inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 20 percent prior to February 8, 2012 and in excess of 40 percent thereafter (assigned herein) for radiculopathy of the left lower extremity and a rating in excess of 10 percent prior to June 21, 2010 and in excess of 20 percent thereafter for degenerative disc disease of the lumbosacral spine.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, a veteran may be awarded an extra scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the August 2015 extra-schedular opinion, the Director, Compensation Service also opined that:

A singular evaluation based on the collective impact of the lumbar spine disability and left lower extremity radiculopathy has also been considered and determined to be unwarranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The record fails to show any synergistic effect due to the collective impact of the disabilities resulting in an exceptional or unusual disability picture that renders the regular rating criteria as inadequate. 

Accordingly, entitlement to individual extra-schedular evaluations for the service-connected lumbar spine disability and left lower extremity radiculopathy is denied.  A singular evaluation based upon the collective impact of the lumbar spine disability and left lower extremity radiculopathy is also denied. 

With regard to the issue of a total disability rating based on individual unemployability due to service-connected disabilities, it was remanded by the Board in November 2010 for the AOJ to undertake initial consideration.  In an August 2012 rating decision, the issue was denied.  The Veteran filed a timely Notice of Disagreement in August 2012 and an April 2015 Statement of the Case was issued; however, the Veteran did not perfect the appeal by filing a timely substantive appeal.  After consideration of the Director's notation of a total disability rating based on individual unemployability due to service-connected disabilities in the August 2015 extra-schedular opinion, as well as review of the claims file, the Board finds that the issue has not been subsequently raised.  See 38 C.F.R. § 20.1103 (2015); Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, that issue is not currently before the Board for appellate consideration.


ORDER

An initial rating in excess of 20 percent prior to February 8, 2012, for radiculopathy of the left lower extremity is denied.

An initial 40 percent rating, but no higher, for radiculopathy of the left lower extremity, is granted as of February 8, 2012.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 10 percent prior to June 21, 2010 and in excess of 20 percent thereafter for degenerative disc disease of the lumbosacral spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


